Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action which was mailed on 03/08/2021 is hereby withdrawn and replaced by this office action.  The claims examined in the office action of 03/08/2021 did not take into account the amendments which were made in the IPEA.  The amendments to the claims in the IPEA leave claims 1-3 and 5-9 pending with claim 4 being cancelled.  While the IPEA renumbered claims 5-9 as 4-8 for US practice these claims remain as 5-9.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a tail pulley in Figure 2 and a bend pulley in Figure 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston and cylinder arrangement of claim 3 and the spring of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract contains the legal phraseology “means”.
The disclosure is objected to because of the following informalities: On the last line of page 7, “16” should be changed to –26--.
On page 8, lines 14 and 17 “pulley 32” should be changed to –pulley 23--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (US 4,378,875).
Allan et al. show a conveyor belt arrangement having a drive pulley 21, an idler pulley 113, an endless belt 61, a belt tensioning arrangement which includes a displaceable take-up pulley 164, an actuating means 153 for displacing pulley 164 and the pulley is displaceable along a vertical axis.  As the pulley moves upward along the vertical axis tension in the belt will be increased and as the pulley moves downward along the vertical axis tension will be decreased in the belt.
Re claim 2, the actuating means 152 is disclosed as being a winch, see column 4, line 10.
Re claim 3, it is inherent that a piston is an alternate equivalent to a winch.
Re claim 5, a weight 167 is shown as being used for biasing purposes.
Re claim 6, the biasing means 167 is secured to a cable 151 via a hanger 166.
Re claim 7, a section of the cable between winch 153 and weight 167 engages pulley 164.
Re claim 8, shown are at least two bend pulleys 159 and 161 and the take-up pulley is located between them.
Re claim 9, shown is a tensioning arrangement having a displaceable take-up pulley 164, actuating means 153 and the pulley is displaceable along a vertical axis so as to increase or decrease tension in the belt.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102008006892 discloses a belt tensioning arrangement having all the elements of at least claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/31/2021